

Exhibit 10.1


STOCK PURCHASE AGREEMENT
between
TRUPANION, INC.
and
AFLAC INCORPORATED
dated as of October 26, 2020














--------------------------------------------------------------------------------





TABLE OF CONTENTS

PageARTICLE IDEFINITIONSSection 1.01Definitions 1Section
1.02Interpretation6ARTICLE IIAGREEMENT TO SELL AND PURCHASESection 2.01Sale and
Purchase6Section 2.02Closings7Section 2.03Mutual Conditions to Each Party's
Obligations7Section 2.04Conditions to Purchaser's Obligations8Section
2.05Conditions to Company's Obligations8Section 2.06Company Closing
Deliverables9Section 2.07Purchaser Closing Deliverables9ARTICLE
IIIREPRESENTATIONS AND WARRANTIES OF COMPANYSection 3.01Organization and
Existence10Section 3.02Authorization11Section 3.03Consents11Section
3.04Noncontravention11Section 3.05Shares12Section 3.06Capitalization12Section
3.07Financial Statements13Section 3.08No Undisclosed Liabilities14Section
3.09Company Filings14Section 3.10No Material Adverse14Section 3.11Taxes14Section
3.12Absence of Proceedings15Section 3.13Compliance with Laws15Section
3.14Insurance Subsidiaries16Section 3.15Benefit Plans17Section 3.16Labor and
Employment18Section 3.17Material Contracts18Section 3.18Properties and
Assets19Section 3.19Environmental Compliance19Section 3.20Intellectual
Property19Section 3.21Privacy and Cybersecurity20Section 3.22Foreign Corrupt
Practices Act21Section 3.23OFAC21




--------------------------------------------------------------------------------






Section 3.24Money Laundering Laws21Section 3.25Sale of Securities22Section
3.26Listing and Maintenance Requirements22Section 3.27Investment Company
Act22Section 3.28No Broker's Fees22Section 3.29Exclusive Representations and
Warranties22ARTICLE IVREPRESENTATIONS AND WARRANTIES OF PURCHASERSection
4.01Organization and Existence23Section 4.02Authorization23Section
4.03Consents24Section 4.04Noncontravention24Section 4.05Certain Fees24Section
4.06Unregistered Securities24Section 4.07Ownership of Common Stock26Section
4.08Financing26ARTICLE VCOVENANTSSection 5.01Interim Operations26Section
5.02Efforts Prior to Milestone Closing27Section 5.03Supplemental
Listing28Section 5.04Reservation of Common Stock28Section 5.05Further
Assurances28ARTICLE VIMISCELLANEOUSSection 6.01Termination28Section 6.02Fees and
Expenses30Section 6.03Exclusive Representations and Warranties30Section
6.04Survival of Provisions30Section 6.05No Waiver; Modifications in
Writing31Section 6.06Binding Effect; Assignment31Section 6.07Confidentiality;
Publicity31Section 6.08Notices32Section 6.09Entire Agreement33Section
6.10Specific Performance33Section 6.11Governing Law; Submission to
Jurisdiction34Section 6.12Waiver of Jury Trial34Section 6.13Execution in
Counterparts34Section 6.14No Recourse35











--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement, dated as of October 26, 2020 (this “Agreement”),
is entered into by and between Trupanion, Inc., a Delaware corporation
(“Company”), and Aflac Incorporated, a Georgia corporation (“Purchaser” and,
together with Company, the “Parties”).
WHEREAS, at the applicable Closing (as defined below), and subject to the terms
and conditions of this Agreement, Company desires to sell and issue to
Purchaser, and Purchaser desires to purchase from Company, the applicable Shares
(as defined below) as set forth herein; and
WHEREAS, at the Initial Closing (as defined below), the Parties will execute and
deliver a Shareholder Agreement, in substantially the form attached hereto as
Exhibit A (the “Shareholder Agreement”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
ARTICLE I


DEFINITIONS
Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated below:
“Action” means any claim, action, suit, arbitration, inquiry, grievance,
proceeding, hearing, investigation, or administrative decision-making or
rulemaking process.
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
“Aggregate Purchase Price” means, collectively, the Initial Closing Purchase
Price and the Milestone Closing Purchase Price.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“APIC” means American Pet Insurance Company, an insurance company organized
under the laws of the State of New York.
“Board” means the Board of Directors of Company.




1

--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, a Sunday or any federal
holiday or day on which banking institutions in New York, New York are
authorized or required by Law or other governmental action to close.
“Closing” means, as applicable, the Initial Closing or the Milestone Closing.
“Closing Date” means, as applicable, the Initial Closing Date or the Milestone
Closing Date.
“Code” means the Internal Revenue Code of 1986.
“Commission” means the United States Securities and Exchange Commission.
“Common Stock” means the common stock, par value $0.00001 per share, of Company.
“Company” shall have the meaning specified in the introductory paragraph of this
Agreement.
“Company Balance Sheet” shall have the meaning specified in Section 3.07.
“Company Financial Statements” shall have the meaning specified in Section 3.07.
“Company Projections” shall have the meaning specified in Section 3.29.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.
“Disclosure Schedule” has the meaning set forth in the introductory paragraph of
Article III.
“Effect” shall have the meaning specified in the definition of Material Adverse
Effect.
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations of the Commission promulgated thereunder.
“Fraud” means actual, not constructive, common law fraud (under the Laws of the
State of Delaware).
“GAAP” means generally accepted accounting principles and practices in the
United States of America as of the period presented.
“Governmental Authority” means any supranational, national, state, municipal,
local or foreign government; any instrumentality, subdivision, court,
administrative agency or commission or other authority thereof (including a
national securities exchange or other self-regulatory body); or any
quasi-governmental, arbitration or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.




2

--------------------------------------------------------------------------------





“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, and
the rules and regulations promulgated thereunder.
“Initial Closing” shall have the meaning specified in Section 2.02.
“Initial Closing Purchase Price” means $59,999,995, which shall equal $55.00 per
share of Common Stock.
“Initial Closing Shares” means 1,090,909 shares of Common Stock.
“Insurance Laws” means all applicable Laws regulating the business and products
of insurance and all applicable Governmental Orders and directives of insurance
regulatory authorities.
“Insurance Subsidiaries” means APIC and Wyndham Insurance Company (SAC) Limited,
Segregated Account AX.
“Intellectual Property” means any and all intellectual property rights,
including all U.S. and foreign (i) patents, patent applications, invention
disclosures, and all related continuations, continuations-in-part, divisionals,
reissues, re-examinations, substitutions, and extensions thereof, (ii)
trademarks, service marks, names, corporate names, trade names, domain names,
logos, slogans, trade dress, design rights, and other similar designations of
source or origin, together with the goodwill symbolized by any of the foregoing,
(iii) copyrights and copyrightable subject matter, (iii) rights in computer
programs (whether in source code, object code, or other form), algorithms,
databases, compilations and data, technology supporting the foregoing, and all
documentation, including user manuals and training materials, related to any of
the foregoing, (iv) trade secrets and all other confidential information, ideas,
know-how, inventions, proprietary processes, formulae, models, and
methodologies, (v) rights of publicity, privacy, and rights to personal
information, and (vii) all applications and registrations, and any renewals,
extensions and reversions, for the foregoing.
“Law” means any applicable supranational, domestic, foreign, federal, state or
local order, writ, injunction, judgment, settlement, award, decree, statute, law
(including common law), rule or regulation, including any Governmental Order.
“Material Adverse Effect” means any circumstance, fact, condition, change,
development, occurrence, event or effect (each, an “Effect”) that, individually
or in the aggregate, is materially adverse to (a) the business, condition
(financial or otherwise), assets, liabilities, operations or results of
operations of Company and its Subsidiaries, taken as a whole or (b) Company’s
ability to perform its obligations under, and consummate the transactions
contemplated by, the Transaction Documents, except for any Effect resulting
from: (i) changes in the economy or the financial, securities or currency
markets in the United States or elsewhere in the world (including changes in
prevailing foreign exchange rates or interest rates), (ii) changes generally
affecting the industries in which Company and its Subsidiaries operate,
(iii) generally applicable changes in Law or in GAAP, accounting standards or
interpretations thereof, in each case, after the date hereof,
(iv) weather-related events, epidemic, pandemic or disease outbreaks, or
escalations of hostilities or acts of war or terrorism, (v) the announcement or
the existence of this Agreement or the transactions contemplated hereby, (vi)
changes




3

--------------------------------------------------------------------------------





(in and of themselves) in the share price or trading volume of the Common Stock
(but not the underlying cause thereof) or (vii) the failure (in and of
itself) of Company to meet projections or forecasts (but not the underlying
causes thereof), except, with respect to clauses (i)-(iv), to the extent that
any such Effect has a disproportionate impact on the business of Company and its
Subsidiaries relative to other businesses in the industries in which Company and
its Subsidiaries operate (in which case, only the incremental disproportionate
impact may be taken into account in determining whether there has been a
Material Adverse Effect, to the extent such Effect is not otherwise excluded
from being taken into account by clauses (i)-(viii) of this definition).
“Milestone” means the applicable waiting period (including any extensions
thereof) under the HSR Act relating to the transactions contemplated by this
Agreement shall have expired or been terminated.
“Milestone Closing” shall have the meaning specified in Section 2.02.
“Milestone Closing Purchase Price” means $140,000,025, which shall equal $55.00
per share of Common Stock.
“Milestone Closing Shares” means 2,545,455 shares of Common Stock.
“NASDAQ” means The NASDAQ Stock Market LLC.
“Organizational Documents” means, with respect to a particular Person (other
than a natural person), the certificate or articles of incorporation,
certificate or articles of organization, certificate of formation, bylaws,
limited liability company agreement, limited partnership agreement, operating
agreement or similar organizational document or agreement, as applicable, of
such Person.
“Parties” shall have the meaning specified in the introductory paragraph of this
Agreement.
“Permits” shall have the meaning specified in Section 3.14.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, Governmental Authority or any agency, instrumentality or political
subdivision thereof or any other form of entity.
“Producers” means the agents, general agents, sub-agents, brokers, wholesale
brokers, independent contractors, consultants, insurance solicitors, producers
or other Persons who solicit, negotiate or sell insurance Contracts issued or
assumed by any Insurance Subsidiary.
“Purchaser” shall have the meaning specified in the introductory paragraph of
this Agreement.
“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment
bankers, and other representatives of such Person.




4

--------------------------------------------------------------------------------





“SEC Disclosure” means the disclosure included in the SEC Reports, but excluding
any risk factor disclosure, forward-looking statements or other disclosures or
statements that are similarly non-specific and are predictive and
forward-looking in nature contained in any such SEC Report under the heading
“Risk Factors” or “Cautionary Note Regarding Forward-Looking Statements” or any
other heading and excluding any information set forth in any exhibit thereto.
“SEC Reports” shall have the meaning specified in Section 3.09.
“Securities Act” means the Securities Act of 1933, and the rules and regulations
of the Commission promulgated thereunder.
“Shareholder Agreement” shall have the meaning specified in the recitals to this
Agreement.
“Shares” means, collectively, the Initial Closing Shares and the Milestone
Closing Shares.
“Stockholder” means a holder of shares of Common Stock.
“Strategic Alliance Agreement” means the Strategic Alliance Agreement, dated as
of the date hereof, by and between the Company and Purchaser (as may be amended
or supplemented from time to time).
“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, joint venture, limited liability company or other
entity (a) of which such Person or a subsidiary of such Person is a general
partner or manager or (b) of which a majority of the voting securities or other
voting interests, or a majority of the securities or other interests of which
having by their terms ordinary voting power to elect a majority of the board of
directors or Persons performing similar functions with respect to such entity,
are directly or indirectly owned by such Person and/or one or more subsidiaries
thereof.
“Tax Returns” means any return, declaration, report, election, claim for refund
or information return or other statement or form relating to Taxes, filed or
required to be filed with any taxing authority, including any schedule or
attachment thereto or any amendment thereof.
“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including taxes or other charges on or with respect
to income, franchises, windfall or other profits, gross receipts, property,
intangible property, excise, escheat, sales, use, capital stock, accumulation of
earnings, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth; taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value added, or gains taxes;
license, registration and documentation fees; and customs’ duties, tariffs, and
similar charges.
“Transaction” means, collectively, the transactions contemplated by the
Transaction Documents.
“Transaction Documents” means, collectively, this Agreement and the Shareholder
Agreement.




5

--------------------------------------------------------------------------------





Section 1.02 Interpretation.
a.Each of the Parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any member by
virtue of authorship of any of the provisions of this Agreement.
b.Any reference in this Agreement to $ means U.S. dollars.
c.Any reference in this Agreement to gender shall include all genders, and words
imparting the singular number only shall include the plural and vice versa.
d.The division of this Agreement into Articles, Sections and other subdivisions
and the insertion of headings are for convenience of reference only and shall
not affect or be utilized in construing or interpreting this Agreement. All
references in this Agreement to any “Article” or “Section” are to the
corresponding Article or Section of this Agreement unless otherwise specified.
The Exhibits and Schedules to this Agreement are hereby incorporated and made a
part hereto.
e.The words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to
this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires.
f.The word “including,” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
g.When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is a non-Business Day, the period in question shall end
on the next succeeding Business Day. All references to days in this Agreement
are to calendar days unless the term “Business Day” is specifically used.
h.The word “extent” in the phrase “to the extent” shall mean the degree to which
a subject or other thing extends, and such phrase shall not mean simply “if.”
i.Any Contract or Law defined or referred to herein means such Contract or Law
as from time to time amended, modified or supplemented, unless otherwise
specifically indicated.
j.References to a Person are also to its successors and permitted assigns.
ARTICLE II


AGREEMENT TO SELL AND PURCHASE
Section 2.01 Sale and Purchase.
Subject to the terms and conditions of this Agreement, at the (a) Initial
Closing, Company hereby agrees to issue and sell to Purchaser, and Purchaser
hereby agrees to purchase from Company, the Initial Closing Shares, and as
consideration for the issuance and sale of the Initial Closing




6

--------------------------------------------------------------------------------





Shares to Purchaser, Purchaser hereby agrees to pay Company the Initial Closing
Purchase Price, and (b) Milestone Closing, Company hereby agrees to issue and
sell to Purchaser, and Purchaser hereby agrees to purchase from Company, the
Milestone Closing Shares, and as consideration for the issuance and sale of the
Milestone Closing Shares to Purchaser, Purchaser hereby agrees to pay Company
the Milestone Closing Purchase Price.
Section 2.02 Closings.
a.On the terms of this Agreement, the purchase and sale of the Initial Closing
Shares (the “Initial Closing”) shall occur on the date hereof as soon as
reasonably practicable following the execution and delivery of this Agreement by
the Parties, subject to all of the conditions to the Initial Closing set forth
in Section 2.03, Section 2.04 and Section 2.05, as applicable, being satisfied
or, to the extent permitted by Law, waived by the Party entitled to the benefit
thereof, at such time, and shall be conducted remotely via the electronic
exchange of documents and signatures, or at such other place, time and date as
Company and Purchaser mutually agree, orally or in writing (the date on which
the Initial Closing occurs, the “Initial Closing Date”).
b.The purchase and sale of the Milestone Closing Shares (the “Milestone
Closing”) shall occur at 10:00 a.m. (New York City time) on the fifth (5th)
Business Day following such date on which all of the conditions to the Milestone
Closing set forth in Section 2.03, Section 2.04 and Section 2.05 have been
satisfied or, to the extent permitted by Law, waived by the Party entitled to
the benefit thereof (other than those conditions that by their nature are to be
satisfied at the Milestone Closing, but subject to the satisfaction or waiver of
those conditions at such time), and shall be conducted remotely via the
electronic exchange of documents and signatures, or at such other time and place
as Company and Purchaser mutually agree, orally or in writing (the date on which
the Milestone Closing occurs, the “Milestone Closing Date”).
c.At the applicable Closing, Company shall (i) deliver to Purchaser the
applicable Shares being purchased by Purchaser at such Closing against payment
of the Initial Closing Purchase Price or Milestone Closing Purchase Price, as
applicable, therefor by wire transfer of immediately available U.S. funds to an
account designated by Company, (ii) instruct Broadridge Corporate Issuer
Solutions, Inc. or cause such transfer agent to be instructed, to create a
book-entry account for Purchaser and credit Purchaser’s account with the
applicable Shares, (iii) deliver to Purchaser evidence reasonably satisfactory
to Purchaser of the foregoing and that the applicable Shares have been issued to
Purchaser in book-entry form and (iv) take all other actions as may be necessary
to issue, sell, transfer and deliver to Purchaser all the applicable Shares in
book-entry form.
Section 2.03 Mutual Conditions to Each Party’s Obligations.
The respective obligations of each Party to consummate the purchase and issuance
and sale of the applicable Shares at the applicable Closing shall be subject to
the satisfaction or waiver by each Party (on behalf of itself in writing, in
whole or in part, to the extent permitted by Law) on or prior to the applicable
Closing Date of each of the following conditions:




7

--------------------------------------------------------------------------------





a.no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority that temporarily, preliminarily or
permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the Transaction or makes the Transaction illegal, and no Action
is pending that seeks a Governmental Order to such effect; and
b.any applicable waiting period under the HSR Act relating to the transactions
contemplated by this Agreement shall have expired or been terminated.
Section 2.04 Conditions to Purchaser’s Obligations.
The obligation of Purchaser to consummate the purchase of the applicable Shares
shall be subject to the satisfaction on or prior to the applicable Closing Date
of each of the following conditions (any or all of which may be waived by
Purchaser on behalf of itself in writing, in whole or in part, to the extent
permitted by Law):
a.Company shall have performed and complied in all material respects with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by Company on or prior to the applicable Closing; 
b.(i) each of the Fundamental Representations shall be true and correct in all
respects (except for de minimis failures to be true and correct) as of the date
hereof and as of the applicable Closing Date with the same effect as though made
on and as of such Closing Date (except to the extent expressly made as of an
earlier date, in which case as of such earlier date) and (ii) each of the
representations and warranties (other than the Fundamental Representations) of
Company shall be true and correct (read, for purposes of this Section 2.04(b)
only, without giving effect to any qualifier as to “materiality,” “material” or
“Material Adverse Effect”) in all respects as of the date hereof and as of the
applicable Closing Date with the same effect as though made on and as of such
Closing Date (except to the extent expressly made as of an earlier date, in
which case as of such earlier date), except in the case of this clause (ii),
where the failure to be true and correct, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect;
c.since the date hereof, no Effect shall have occurred which has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and
d.Company shall have executed and delivered the closing deliverables described
in Section 2.06.
Section 2.05 Conditions to Company’s Obligations.
The obligation of Company to consummate the sale of the applicable Shares to
Purchaser shall be subject to the satisfaction on or prior to the applicable
Closing Date of each of the following conditions (any or all of which may be
waived by Company in writing, in whole or in part, to the extent permitted by
Law):




8

--------------------------------------------------------------------------------





a.Purchaser shall have performed and complied in all material respects with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by Purchaser on or prior to the applicable Closing;
b.Each of the representations and warranties of Purchaser contained in
Article IV shall be true and correct on and as of the applicable Closing Date
with the same effect as though such representations and warranties had been made
on and as of such Closing Date (except to the extent expressly made as of an
earlier date, in which case as of such earlier date), except where the failure
to be true and correct, individually or in the aggregate, has not had and would
not reasonably be expected to have a material adverse effect on Purchaser’s
ability to perform its obligations hereunder or to consummate the transactions
contemplated hereby; and
c.Purchaser shall have executed and delivered the closing deliverables described
in Section 2.07.
Section 2.06 Company Closing Deliverables.
At the applicable Closing, Company shall deliver (or cause to be delivered) the
following:
a.at the (i) Initial Closing, the Initial Closing Shares, and (ii) Milestone
Closing, the Milestone Closing Shares, free and clear of all liens other than
transfer restrictions set forth in the Shareholder Agreement and applicable
federal and state securities Laws;
b.a certificate of the Secretary or Assistant Secretary of Company, dated as of
the Initial Closing Date, certifying as to and attaching: (i) the Certificate of
Incorporation of Company, (ii) the Bylaws of Company, and (iii) the resolutions
of the Board authorizing the Transaction Documents and the Transaction,
including the issuance of the Shares;
c.a certificate, dated within three (3) Business Days of the Initial Closing
Date, from the Secretary of State of the State of Delaware evidencing that
Company is in good standing in such jurisdiction;
d.at the Initial Closing, the Shareholder Agreement, which shall have been duly
executed by Company;
e.at each of the Initial Closing and Milestone Closing, a certificate, dated the
applicable Closing Date and signed by the Chief Executive Officer or the Chief
Financial Officer of Company, in his or her capacity as such, stating that the
conditions set forth in Sections 2.04(a) and Section 2.04(b) (in the case of
each Closing) and Section 2.04(c) (in the case of the Milestone Closing only),
have been satisfied;
f.a written legal opinion from DLA Piper LLP (US) addressed to Purchaser dated
as of the applicable Closing Date, in form and substance customary for private
securities offerings and reasonably acceptable to Purchaser; and
g.any other documents, instruments and writings required to be delivered by
Company at the applicable Closing under the Transaction Documents.
Section 2.07 Purchaser Closing Deliverables.
At the applicable Closing, Purchaser shall deliver (or cause to be delivered)
the following:




9

--------------------------------------------------------------------------------





a.at the (i) Initial Closing, the Initial Closing Purchase Price, and
(ii) Milestone Closing, the Milestone Closing Purchase Price, each in
immediately available U.S. funds via wire transfer to an account designated by
Company;
b.at the Initial Closing, the Shareholder Agreement, which shall have been duly
executed by Purchaser;
c.at each of the Initial Closing and Milestone Closing, a certificate, dated the
applicable Closing Date and signed by a duly authorized signatory of Purchaser
stating that the conditions set forth in Sections 2.05(a) and 2.05(b) have been
satisfied; and
d.all other documents, instruments and writings required to be delivered by
Purchaser at the applicable Closing under the Transaction Documents.
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF COMPANY
Except as otherwise (a) disclosed in any SEC Disclosure contained in the SEC
Reports prior to the date hereof (it being acknowledged that no such SEC
Disclosure contained in the SEC Reports shall be deemed to qualify or modify any
of the representations and warranties set forth in Sections 3.01, 3.02, 3.03,
3.04, 3.05, 3.06, 3.25, 3.26, 3.27 and 3.28) and (b) set forth in the
confidential disclosure schedule delivered by Company to Purchaser concurrently
with the execution of this Agreement (the “Disclosure Schedule”), Company hereby
represents and warrants to Purchaser, as of the date hereof and as of the
Closing Date (except to the extent expressly made as of an earlier date, in
which case as of such earlier date), as follows:
Section 3.01 Organization and Existence.
a.Each of Company and APIC is a corporation duly organized, validly existing and
in good standing in its jurisdiction of organization and has all requisite power
and authority to own, lease and operate its properties, and to conduct the
businesses currently and customarily carried on by it. Company is duly qualified
or licensed to do business and is in good standing in each other jurisdiction
where such qualification or licensing is necessary, except in those
jurisdictions where the failure to be so qualified or licensed or in good
standing would not, or would not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect. True and complete copies of the
Organizational Documents of Company are included in the SEC Reports.
b.Each of Company’s Subsidiaries (other than APIC) is a corporation or other
legal entity duly organized, validly existing and in good standing in its
jurisdiction of organization, has all requisite power and authority to own,
lease and operate its properties, and to conduct its business currently and
customarily carried on by it and is duly qualified to transact business and is
in good standing in each other jurisdiction in which such qualification is
necessary, except where the failure to be so qualified or to be in good standing
would not, or would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.




10

--------------------------------------------------------------------------------





Section 3.02 Authorization.
Company has all requisite power and authority required to enter into, and
perform its obligations under, the Transaction Documents and consummate the
Transaction. The execution, delivery and performance by Company of the
Transaction Documents and the consummation by Company of the Transaction have
been duly authorized by the Board and no other corporate action on the part of
Company is necessary to authorize the execution, delivery and performance by
Company of this Agreement and the other Transaction Documents and the
consummation by Company of the Transaction. This Agreement has been duly
executed and delivered by Company. The Transaction Documents constitute, or will
constitute when executed, as applicable (assuming the due execution and delivery
by each of the other parties hereto and thereto), a valid and legally binding
obligation of Company, enforceable against Company in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).
Section 3.03 Consents.
Except for compliance with and filings under the HSR Act, and the approvals
required by the Commission in connection with any registration statement filed
under the Shareholder Agreement, no consent or approval of, or filing with,
notice to or waiver from any Governmental Authority which has not been obtained
or made by Company is required to be obtained or made by Company in connection
with the execution and delivery of the Transaction Documents and the
consummation by Company of the Transaction. No consent or approval of the
Stockholders is required with respect to the issuance of the Shares to Purchaser
or the performance by Company of its obligations under the Transaction
Documents.
Section 3.04 Noncontravention.
The execution, delivery and performance of the Transaction Documents by Company
does not or will not, as applicable, and, subject to any applicable waiting
period under the HSR Act relating to the transactions contemplated by this
Agreement having expired or been terminated, the consummation by Company of the
Transaction will not contravene or violate any provision of (a) the
Organizational Documents of Company or any of its Subsidiaries, (b) any Contract
to which Company or any of its Subsidiaries is a party or by which Company or
any of its Subsidiaries is bound, or result in the termination or acceleration
of any material obligation thereunder or the loss of a material benefit
thereunder, or entitle any party to accelerate any obligation or indebtedness
thereunder, or constitute (with due notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration)
thereunder, or (c) any Law to which Company or any of its Subsidiaries is
subject or by which any property or asset of Company or any of its Subsidiaries
is bound or affected or result in the creation of any liens upon any property or
assets of Company or any of its Subsidiaries except, in the case of
clauses (b) and (c), as would not, or would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.




11

--------------------------------------------------------------------------------





Section 3.05 Shares.
The Shares are duly authorized for issuance and sale to Purchaser and, when
issued in accordance with the terms of this Agreement, will be validly issued,
fully paid and nonassessable, free and clear of any liens (other than transfer
restrictions set forth in the Shareholder Agreement and applicable federal and
state securities Laws), will be issued in compliance with Law, and will not be
issued in breach or violation of any preemptive rights or Contract. Subject to
the accuracy of the representations made by Purchaser in Article IV hereof, the
Shares will be issued to Purchaser in compliance with applicable exemptions from
(a) the registration and prospectus delivery requirements of the Securities Act
and (b) the registration and qualification requirements of applicable securities
Laws of the states of the United States.
Section 3.06 Capitalization.
a.The authorized capital stock of Company consists of 100,000,000 shares of
Common Stock and 10,000,000 shares of preferred stock, par value $0.00001. Of
such authorized capital stock, as of October 20, 2020, (i) 36,511,705 and
35,578,540 shares of Common Stock were issued and outstanding, respectively,
(ii) 933,165 shares of Common Stock were held in treasury, (iii) 1,647,041
shares of Common Stock were reserved for issuance in respect of outstanding
options to acquire Common Stock, (iv) 764,204 shares of Common Stock were
reserved for issuance in respect of settlement of any outstanding awards of
restricted stock units or performance stock units with respect to shares of
Common Stock, and (v) no shares of preferred stock were issued and outstanding.
All outstanding shares of Common Stock are duly authorized, validly issued,
fully paid and nonassessable, and free of preemptive rights.
b.Except as set forth in Section 3.06(a), as of the date hereof, there are no
outstanding subscriptions, options, warrants, calls, convertible securities or
other similar rights, agreements or commitments relating to the issuance of
capital stock to which Company or any of its Subsidiaries is a party obligating
Company to (i) issue, transfer or sell any shares of capital stock or other
equity interests of Company or securities convertible into or exchangeable for
such shares or equity interests, (ii) grant, extend or enter into any such
subscription, option, warrant, call, convertible securities or other similar
right, agreement or arrangement, or (iii) redeem or otherwise acquire any such
shares of capital stock or other equity interests.
c.Except as set forth in Section 3.06(a), as of the date hereof, Company has no
outstanding bonds, debentures, notes or other obligations, the holders of which
have the right to vote (or which are convertible into or exercisable for
securities having the right to vote) with the Stockholders on any matter.
d.Except as set forth in Section 3.06(a), as of the date hereof, (i) there are
no voting trusts or other agreements or understandings to which Company is a
party with respect to the voting of the capital stock or other equity interest
of Company and (ii) except as set forth in the Transaction Documents, Company
has not granted to any Person the right to require Company to register Common
Stock.




12

--------------------------------------------------------------------------------





Section 3.07 Financial Statements.
a.Company has delivered to Purchaser (i) the unaudited consolidated balance
sheet, together with the related consolidated statements of operations,
comprehensive income (loss), stockholders’ equity and cash flows of Company as
of and for the six (6) months ended June 30, 2020 (such balance sheet, the
“Company Balance Sheet”), and (ii) the audited consolidated balance sheets,
together with the related consolidated statements of operations, comprehensive
loss, changes in stockholders’ equity and cash flows of Company as of and for
the year ended December 31, 2019. The consolidated balance sheets, and the
related consolidated statements of operations, comprehensive loss, changes in
stockholders’ equity and cash flows included in the SEC Reports (collectively,
the “Company Financial Statements”) (i) have been prepared in accordance with
GAAP consistently applied (other than the adoption of accounting pronouncements
described in the notes thereto and, with respect to the unaudited Company
Financial Statements, normal recurring year-end adjustments and the absence of
footnotes), (ii) have been prepared from (and in accordance with) the books and
records of Company and its consolidated Subsidiaries on a consistent basis,
(iii) complied in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing, and (iv) fairly present, in all material respects,
the financial position and results of operations and cash flow of Company and
its Subsidiaries as of the dates thereof or for the periods set forth therein.
b.Company has provided to Purchaser a copy of its preliminary unaudited
consolidated balance sheet, together with the related consolidated statements of
operations, comprehensive income (loss), stockholders’ equity and cash flows of
Company as of and for the nine (9) months ended September 30, 2020 in draft form
(the “Draft Financial Statements”), which Draft Financial Statements Company
will form the basis for the consolidated balance sheet, together with the
related consolidated statements of operations, comprehensive income (loss),
stockholders’ equity and cash flows, to be filed with the Commission as part of
Company’s quarterly report on Form 10-Q for the quarter ended September 30,
2020. The Draft Financial Statements (i) have been prepared in accordance with
GAAP consistently applied (other than the adoption of accounting pronouncements
described in the notes thereto, normal recurring year-end adjustments and the
absence of footnotes), (ii) have been prepared from (and in accordance with) the
books and records of Company and its consolidated Subsidiaries on a consistent
basis and (iii) fairly present, in all material respects, the financial position
and results of operations and cash flow of Company and its Subsidiaries as of
September 30, 2020 or for the quarter ended September 30, 2020, as applicable.
c.Company has implemented and maintains disclosure controls and procedures (as
defined in Rule 13a-15 or Rule 15d-15 of the Exchange Act). Such disclosure
controls and procedures are designed and effective to ensure that material
information required to be disclosed in Company’s periodic reports filed or
submitted under the Exchange Act is recorded and reported on a timely basis to
the individuals responsible for the preparation of Company’s filings with the
Commission and other public disclosure documents. Company is and has been in
compliance in all material respects with the applicable




13

--------------------------------------------------------------------------------





provisions of the Sarbanes-Oxley Act of 2002 and has not identified (i) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect Company’s ability
to record, process, summarize and report financial information and (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in Company’s internal controls over financial reporting.
Section 3.08 No Undisclosed Liabilities.
None of Company or any of its Subsidiaries has any liabilities (absolute,
accrued, contingent or otherwise) that would be required to be reflected on a
consolidated balance sheet prepared in accordance with GAAP consistently applied
and which (a) are not reflected or reserved against in the Company Balance Sheet
or incurred in the ordinary course of business since the date of the Company
Balance Sheet, (b) are not incurred pursuant to the transactions contemplated by
this Agreement, or (c) are not, individually or in the aggregate, material to
the business or operations of Company.
Section 3.09 Company Filings.
Company has filed or furnished all reports and other documents required to be
filed or furnished by Company under the Exchange Act since January 1, 2019 (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein being collectively referred to herein as the “SEC Reports”)
on a timely basis. The SEC Reports comply in all material respects with the
requirements of the Exchange Act and none of the SEC Reports, when filed or
furnished (or if amended or superseded by a filing or amendment prior to the
date hereof, then at the time of such filing or amendment), contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Since January 1, 2019 to the date hereof,
Company has filed all material reports, registrations and statements, together
with any required amendments thereto, that were required to be filed to the
Commission.
Section 3.10 No Material Adverse Effect. Since December 31, 2019:
a.Company and its Subsidiaries have conducted their respective businesses in all
material respects in the ordinary course of business; and
b.there has not occurred any Effect that has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 3.11 Taxes.
a.(i) All material income and other Tax Returns required to be filed by Company
and each of its Subsidiaries in any jurisdiction have been duly and timely
filed, other than those filings being contested in good faith; (ii) all such Tax
Returns are true, correct and complete in all material respects; and (iii) all
material Taxes due by Company or any of




14

--------------------------------------------------------------------------------





its Subsidiaries have been paid, other than those being contested in good faith
and for which adequate reserves in accordance with GAAP have been provided.
b.(i) There are no disputes pending, or claims asserted, for Taxes or
assessments upon Company or any of its Subsidiaries for which Company does not
have reserves that are adequate under GAAP; (ii) neither Company nor any of its
Subsidiaries is (A) a party to or is bound by any Tax sharing, allocation or
indemnification agreement or arrangement (other than (1) such an agreement or
arrangement exclusively between or among Company and its Subsidiaries or
(2) customary Tax identification or other arrangements contained in credit or
other commercial agreements the primary purposes of which does not relate to
Taxes) or (B) has any liability for the Taxes of any Person (other than Company
or any of its Subsidiaries) under Treasury Regulation Section 1.1502 6 (or any
similar provision of state, local or foreign Law); and (iii) neither Company nor
any of its Subsidiaries has participated in a “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b)(2).
c.Company currently is not a “United States real property holding corporation”
within the meaning of Section 897(c)(2) of the Internal Revenue Code of 1986, as
amended.
d.Within the past two (2) years, none of Company or any of its Subsidiaries has
been a “distributing corporation” or a “controlled corporation” in a
distribution intended to qualify under Section 355(a) of the Code.
e.Company and each of its Subsidiaries have complied in all material respects
with all Laws relating to the withholding of Taxes and have duly and timely
withheld from employees’ salaries, wages and other compensation and have paid
over to the appropriate taxing authority all material amounts required to be so
withheld and paid over.
f.None of Company nor any of its Subsidiaries has received written notice from
any Governmental Authority in a jurisdiction in which Company or any of its
Subsidiaries does not file Tax Returns that Company or any of its Subsidiaries
is or may be subject to material taxation by that jurisdiction that has not
since been resolved.
g.APIC is a domestic corporation that is an “insurance company” within the
meaning of Section 816(a) of the Code that does not have any “life insurance
reserves” within the meaning of Section 816(b) of the Code.
Section 3.12 Absence of Proceedings and Governmental Orders.
There is no (a) Action before or brought by any Governmental Authority, now
pending or, to the knowledge of Company, threatened against or affecting Company
or any of its Subsidiaries or (b) Governmental Order imposed upon Company or any
of its Subsidiaries, in each case, which would, or would reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect or that
relates to or challenges the validity or propriety of this Agreement, any of the
Transaction Documents or the Transaction.
Section 3.13 Compliance with Laws.
Company and each of its Subsidiaries are, and its and their business and
operations are, and since January 1, 2019, have been, in compliance with all
Laws, including Governmental Orders




15

--------------------------------------------------------------------------------





applicable to Company or any of its Subsidiaries, except where any such
noncompliance, would not, or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 3.14 Insurance Subsidiaries.
a.Except as would not be material to Company, each Insurance Subsidiary is (i)
duly licensed or authorized as an insurance company in its jurisdiction of
incorporation or organization, and (ii) duly licensed or authorized to transact
the business of insurance in each other jurisdiction where it is required to be
so licensed or authorized in order to conduct its business as currently
conducted. Each Insurance Subsidiary has all other necessary licenses,
certifications, permits, registrations, qualifications, franchises, approvals,
clearances, exemptions and other regulatory authorizations (“Permits”) of and
from all insurance regulatory authorities necessary to conduct its business as
currently conducted, except where the failure to have such Permits would not, or
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect. Neither Company nor any Insurance Subsidiary has
received any notification from any insurance regulatory authority to the effect
that any additional Permit from any insurance regulatory authority must be
obtained by Company or any Insurance Subsidiary to conduct its business as
currently conducted. Neither Insurance Subsidiary is commercially domiciled in
any other jurisdiction or is otherwise treated as domiciled in a jurisdiction
other than that of its incorporation.
b.Since January 1, 2019, each Insurance Subsidiary has (i) filed all annual and
quarterly statutory statements, together with all material exhibits,
interrogatories, notes, schedules and any actuarial opinions, affirmations or
certifications or other supporting documents in connection therewith, in each
case required by Law to be filed by such Insurance Subsidiary with its
domiciliary regulatory authority on forms prescribed or permitted thereby and
(ii) made all other filings required by Insurance Law to be filed by such
Insurance Subsidiary with any Governmental Authority except, in the case of
clause (ii), where the failure to do so would not, or would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
As of its respective filing date, and, if amended, as of the date of the last
amendment prior to the date hereof, each such filing complied with Law in all
material respects. No Governmental Authority has asserted any material
deficiency related to any such filing.
c.Since January 1, 2019, the business of each Insurance Subsidiary (including
business, marketing, operations, sales and issuances of insurance Contracts
conducted by or through producers) has been conducted in compliance with
Insurance Laws in all material respects. Company and each Insurance Subsidiary
has filed all notices, reports, documents or other information required to be
filed by it with any insurance regulatory authority, except where the failure to
do so would not, or would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
d.No Insurance Subsidiary is subject to any requirement imposed by a
Governmental Authority to maintain specified capital or surplus amounts or
levels or is subject to any restriction on the payment of dividends or other
distributions on its shares




16

--------------------------------------------------------------------------------





of capital stock, except for any such requirements or restrictions imposed by
Insurance Laws of general application. No Insurance Subsidiary is subject to any
order or decree of any insurance regulatory authority that (i) relates to
material marketing, sales, trade or underwriting practices (other than routine
correspondence or the terms of prior agreements with insurance regulatory
authorities) or (ii) has revoked, suspended or limited or that seeks the
revocation, suspension or limitation of any license or other permit issued
pursuant to Insurance Laws. No Action is pending or, to the knowledge of
Company, threatened that would reasonably be expected to result in the
revocation or suspension of any such material license.
e.Since January 1, 2015, the Insurance Subsidiaries have entered into agreements
with insurance regulatory authorities in the United States to resolve assertions
that certain individuals were not duly licensed to sell, solicit or negotiate
insurance products (the “Settlement Agreements”). Except for the Settlement
Agreements, to the knowledge of Company, each Producer, at the time such
Producer solicited, negotiated or sold any insurance Contract issued or assumed
by Insurance Subsidiary, was duly and appropriately appointed by such Insurance
Subsidiary or other issuing insurance company, in compliance with Law, to act as
a Producer for such Insurance Subsidiary or other issuing insurance company and
was duly and appropriately licensed as a Producer (for the type of business sold
or produced by such Producer on behalf of such Insurance Subsidiary or other
issuing insurance company), in each jurisdiction in which such Producer was
required to be so licensed, and no such Producer violated any term or provision
of Law relating to the solicitation, negotiation or sale of any insurance
Contract issued by such Insurance Subsidiary or other issuing insurance company,
except where the failure to be so licensed or any such violations would not, or
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.
Section 3.15 Benefit Plans.
(i) Each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Security Act of 1974 (“ERISA”)) for which Company or any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of corporations within the meaning of Section 414 of the
Code) would have any liability (each, a “Benefit Plan”) has been maintained in
compliance in all respects with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code; (ii) no
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) has occurred with respect to any Benefit Plan and with
respect to any multiemployer plan, within the meaning of Section 3(3) of ERISA
(each, a “Multiemployer Plan”), excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) each Benefit Plan that is intended
to be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; (iv) with respect to any Benefit Plan sponsored or
maintained by Company or any member of its Controlled Group that is subject to
Title IV of ERISA and in the case of each Multiemployer Plan: (A) there is no
“accumulated funding deficiency” under Section 412 of the Code or Section 302 of
ERISA, (B) no such Benefit Plan is, or, is expected to be, “at-risk” (under
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code), (C) no
“reportable event”




17

--------------------------------------------------------------------------------





under Section 4043 of ERISA (excluding any such event for which the thirty
(30) day notice requirement has been waived under the regulations to
Section 4043 of ERISA) has occurred, nor has any event described in Sections
4062, 4063 or 4041 of ERISA occurred, (D) any premiums to the Pension Benefit
Guaranty Corporation (“PBGC”) have been timely paid in full, and (E) no
unsatisfied liability (other than any premiums to the PBGC) under Title IV of
ERISA has been, or is expected to be, incurred by Company or any Subsidiary; and
(v) none of the execution and delivery of this Agreement nor the consummation of
the Transaction would reasonably be expected to (A) result in any payment
(including severance and unemployment compensation, forgiveness of indebtedness
or otherwise) becoming due to any current or former director or any employee of
Company or any Subsidiary of Company under any Benefit Plan or otherwise,
(B) increase any benefits otherwise payable under any Benefit Plan, (C) result
in any acceleration of the time of payment, funding or vesting of any such
benefits, and (D) result in any breach or violation of, or default under or
limit Company’s right to amend, modify, terminate or transfer the assets of, any
Benefit Plan, except in each case with respect to the events or conditions set
forth in the foregoing clauses (i) through (v), as would not, or would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
Section 3.16 Labor and Employment.
None of Company or its Subsidiaries is party to, or bound by, any labor
agreement, collective bargaining agreement or any other labor-related agreements
or arrangements with any labor union, labor organization or other employee
representative body, and no employees of Company or its Subsidiaries are
represented by any labor union, labor organization or employee representative
body with respect to their employment with Company of its Subsidiaries. Except
as would not, or would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect, Company and its Subsidiaries are, and
since January 1, 2019 have been, in compliance with all Laws respecting
employment and employment practices. All individuals performing, and who for the
six (6) year period preceding Closing have performed, services for Company or
its Subsidiaries while classified as independent contractors have been properly
so classified for all purposes. To the knowledge of Company, in the last five
(5) years, no allegations of sexual harassment have been made against any
officer of Company or its Subsidiaries.
Section 3.17 Material Contracts.
Company has described in or filed as exhibits to the SEC Reports all Contracts
(including all amendments thereto) that are required to be described or filed in
the SEC Reports (collectively, the “Material Contracts”). Each Material Contract
(excluding any Benefit Plan) is valid and binding on Company and each of its
Subsidiaries party thereto and each other party thereto, and is in full force
and effect and enforceable in accordance with its terms, except (a) to the
extent that any Material Contract expires or terminates in accordance with its
terms and (b) for such failures that would not, or would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
As of the date hereof, none of Company nor any of its Subsidiaries is in default
under any Material Contract, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or




18

--------------------------------------------------------------------------------





observance of any term, covenant, condition or other obligation contained in any
Material Contract to which it is a party, by which it is bound or to which any
of its properties or assets is subject, except to the extent any such default
would not, individually or in the aggregate, reasonably be expected to be
material to Company.
Section 3.18 Properties and Assets.
Company and each of its Subsidiaries have good and marketable title in fee
simple to (in the case of real property), or have valid, subsisting and
enforceable leases or rights to otherwise use, all real and personal property
that are material to the respective businesses of Company and its Subsidiaries,
in each case free and clear of all liens, encumbrances and defects, except for
such liens, encumbrances and defects that (a) arise under that certain Loan and
Security Agreement, dated as of December 16, 2016 and as amended from time to
time, by and among Company, Trupanion Managers USA, Inc., and Pacific West Bank,
as a lender and as administrative agent and collateral agent for the lenders
party thereto, (b) arise by operation of law, (c) do not materially interfere
with the use made and proposed to be made of such property by Company and its
Subsidiaries or (d) would not, or would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect (the exceptions
in clauses (a)-(d), “Permitted Encumbrances”).
Section 3.19 Environmental Compliance.
To the knowledge of Company, Company and its Subsidiaries (a) are, and since
January 1, 2019 have been, in compliance with any and all Laws relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (b)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (c)
are, and since January 1, 2019 have been, in compliance with all terms of any
such permit, license or approval, except where failure to receive or comply with
such permits, licenses or other approvals or comply with such Environmental Laws
would not, or would not be reasonably expected to, individually or in the
aggregate, have a Material Adverse Effect.
Section 3.20 Intellectual Property.
a.Company is the sole and exclusive beneficial and record owner of all
registrations and applications for Intellectual Property owned or purported to
be owned by Company (collectively, the “Company Registered Intellectual
Property”) and Company is the sole and exclusive owner of all other Intellectual
Property owned or purported to be owned by Company (including the Intellectual
Property created by employees and contractors within the scope of their
employment or engagement by Company), free and clear of any liens (other than
Permitted Encumbrances). All Company Registered Intellectual Property is
subsisting, valid and enforceable in all material respects.
b.Except as would not, or would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect:




19

--------------------------------------------------------------------------------





i.Company owns, licenses or otherwise has and has had the right to use all
Intellectual Property used in the operation of Company’s business;
ii.the operation of Company’s business as currently conducted and as conducted
since January 1, 2019 does not infringe, misappropriate or otherwise violate,
and has not infringed, misappropriated or otherwise violated, any Intellectual
Property of any other Person;
iii.since January 1, 2019, there have been no material Actions pending or, to
the knowledge of Company, threatened in writing (including cease and desist
letters or requests for a license), against Company alleging infringement,
misappropriation or other violation of any Intellectual Property of another
Person or challenging the ownership, validity or enforceability of the Company
Registered Intellectual Property;
iv.to the knowledge of Company, no Person is infringing, misappropriating or
otherwise violating any Intellectual Property owned by or exclusively licensed
to Company, and since January 1, 2019, Company has not instituted or threatened
in writing any Actions against any Person alleging any infringement,
misappropriation or violation of any such Intellectual Property or challenging
the ownership, validity or enforceability of any Intellectual Property;
v.Company has taken commercially reasonable actions to protect the
confidentiality of trade secrets included in Company’s Intellectual Property and
of confidential information of other Persons possessed by Company and, since
January 1, 2019, there has been no loss of trade secret rights or
confidentiality with respect thereto due to a breach of confidentiality or other
act or omission by Company or, to the knowledge of Company, by any Person to
which any such information has been provided by Company;
vi.to the knowledge of Company, the software owned, used or held for use by
Company (A) includes no malicious code, program or other internal component
(e.g., computer virus, computer worm, computer time bomb or similar component)
that is intended to damage, destroy, impede the operation of, allow unauthorized
access to or alter any such software or present a material risk of disclosure of
Company’s confidential information and (B) has not malfunctioned or failed in
any manner; and
vii.Company has not used any open source or “copyleft” software in a manner that
would (i) require any source code or other components of software owned or
developed by or on behalf of Company to be required to be disclosed, licensed,
publicly distributed, or dedicated to the public.
Section 3.21 Privacy and Cybersecurity.
a.To the knowledge of Company, Company has complied in all material respects
with all Laws, and its own policies, which govern the receipt, collection,
compilation, use, storage, processing, sharing, safeguarding, security,
disposal, destruction, disclosure or transfer of the personal information of
customers or other individuals and similar Laws governing data privacy. Company
maintains a written information privacy and security program that contains
reasonable measures intended to protect the privacy, confidentiality




20

--------------------------------------------------------------------------------





and security of (i) the information technology used by Company, (ii) all
confidential information stored therein or transmitted thereby and (iii)
personal information held by Company against any (x) loss or misuse, (y)
unauthorized or unlawful operations or (z) other act or omission that would
reasonably be expected to compromise the security or confidentiality of such
items (clauses (x) through (z), a “Security Breach”).
b.Since January 1, 2019, (i) to the knowledge of Company, there has been no
Security Breach or other compromise of or relating to any information technology
and computer systems, networks, hardware, software, data (including personal
information and confidential information), or equipment owned or used by or on
behalf of Company, and (ii) Company has not been notified in writing by any
third party (including pursuant to any audit) of any such material Security
Breach or any material information security deficiency that would reasonably be
expected to cause any such material security breach or material disruption to
the conduct of the business of Company. Company from time-to-time evaluates its
continuity and disaster recovery and backup needs and has implemented
commercially reasonable backup disaster recovery technology, plans and policies
that reasonably address its assessment of risk and Company reasonably tests and
validates such systems, plans and policies.
Section 3.22 Foreign Corrupt Practices Act.
Since January 1, 2019, neither Company nor any of its Subsidiaries, nor any
director, officer, agent, employee or other Person acting on behalf of Company
or any of its Subsidiaries, has: (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, applicable legislation implementing the Organization for
Economic Co-operation and Development Convention on Bribery of Foreign Public
Officials in International Business Transactions, or the rules and regulations
thereunder or any other similar Law; or (d) made any illegal bribe, payoff,
influence payment, kickback or other unlawful payment. Company has instituted
and maintains policies requiring continued compliance with the Laws and
regulations referenced in clause (c) of this paragraph.
Section 3.23 OFAC.
Since January 1, 2019, neither Company nor any of its Subsidiaries, nor any
director, officer, agent, employee or controlled Affiliate of Company or any of
its Subsidiaries, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
Company will not directly or indirectly use the proceeds of the sale of the
Shares, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
Section 3.24 Money Laundering Laws.




21

--------------------------------------------------------------------------------





Since January 1, 2019, the operations and businesses of Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable money laundering laws of all jurisdictions to which Company or its
Subsidiaries are subject, and the rules and regulations thereunder issued,
administered or enforced by any Governmental Authority (collectively, the “Money
Laundering Laws”), and no Action by or before any Governmental Authority
involving Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of Company, threatened in
writing.
Section 3.25 Sale of Securities.
Assuming the accuracy of the representations and warranties set forth in
Section 4.06, the offer, sale and issuance of the Shares pursuant to this
Agreement are exempt from the registration and prospectus delivery requirements
of the Securities Act. Without limiting the foregoing, neither Company nor any
other Person authorized by Company to act on its behalf, has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of the
Shares pursuant to this Agreement, and neither Company nor any Person acting on
its behalf has made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would cause the offering or
issuance of the Shares under this Agreement to be integrated with prior
offerings by Company for purposes of the Securities Act that would result in
none of Regulation D or any other applicable exemption from registration under
the Securities Act to be available, nor will Company take any action or steps
that would cause the offering or issuance of the Shares under this Agreement to
be integrated with other offerings by Company.
Section 3.26 Listing and Maintenance Requirements.
The Common Stock is registered pursuant to Section 12(b) of the Exchange Act and
listed on NASDAQ, and Company has taken no action designed to, or which is
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from NASDAQ,
nor has Company received as of the date hereof any notification that the
Commission or NASDAQ is contemplating terminating such registration or listing.
Section 3.27 Investment Company Act.
Company is not required, and upon the issuance and sale of the Shares as herein
contemplated and the application of the net proceeds therefrom will not be
required, to register as an “investment company” under the Investment Company
Act of 1940.
Section 3.28 No Broker’s Fees.
Neither Company nor any of its Subsidiaries is a party to any Contract or
understanding with any Person that would give rise to a valid claim against
Purchaser or its Affiliates for a brokerage commission, finder’s fee or like
payment in connection with the Transaction.
Section 3.29 Exclusive Representations and Warranties.




22

--------------------------------------------------------------------------------





Except for the representations and warranties expressly set forth in this
Article III, Company hereby expressly disclaims and negates (a) any other
express or implied representation or warranty whatsoever (whether at law
(including at common law or by statute) or in equity), including with respect to
(i) Company or any of Company’s businesses, assets, employees, permits,
liabilities, operations, prospects or condition (financial or otherwise) or
(ii) any opinion, projection, forecast, statement, budget, estimate, advice or
other information (including information with respect to filings with and
consents of any Governmental Authority or information with respect to the future
revenues, results or operations (or any component thereof), cash flows,
financial condition (or any component thereof) or the future business and
operations of Company, as well as any other business plan and cost-related plan
information of Company), made, communicated or furnished (orally or in writing),
or to be made, communicated or furnished (orally or in writing), to Purchaser,
its Affiliates or its Representatives, in each case, whether made by Company or
any of its Affiliates, Representatives or any other Person (this clause (ii),
collectively, “Company Projections”) and (b) all liability and responsibility
for any such other representation or warranty or any such Company Projection.
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to Company as of the date hereof and as
of the Closing Date (except to the extent expressly made as of an earlier date,
in which case as of such earlier date) as follows:
Section 4.01 Organization and Existence.
Purchaser is a corporation duly organized, validly existing and in good standing
in its jurisdiction of organization. Purchaser is duly qualified or licensed to
do business and is in good standing in each other jurisdiction where the actions
required to be performed by it hereunder makes such qualification or licensing
necessary, except in those jurisdictions where the failure to be so qualified or
licensed or in good standing would not have a material adverse effect on
Purchaser’s ability to perform its material obligations hereunder or to
consummate the transactions contemplated hereby.
Section 4.02 Authorization.
Purchaser has all requisite power and authority required to enter into the
Transaction Documents and consummate the Transaction. The execution, delivery
and performance by Purchaser of the Transaction Documents and the consummation
by Purchaser of the Transaction have been duly authorized by all necessary
corporate action on the part of Purchaser, and no other entity or governing body
proceedings or approvals on the part of Purchaser or any direct or indirect
equity holders, managers or partners are necessary to authorize the execution,
delivery, and performance by Purchaser of the Transaction Documents and the
consummation by Purchaser of the Transaction. This Agreement has been duly
executed and delivered by Purchaser. The Transaction Documents constitute, or
will constitute when executed, as applicable (assuming the




23

--------------------------------------------------------------------------------





due execution and delivery by each of the other parties hereto and thereto), a
valid and legally binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).
Section 4.03 Consents.
Except for (a) compliance with and filings under the HSR Act, (b) the approvals
required by the Commission in connection with any registration statement filed
under the Shareholder Agreement, and (c) the filings required by the Commission
in connection with the acquisition of the Shares pursuant to Section 13 of the
Exchange Act, no consent or approval of, or filing with, notice to or waiver
from any Governmental Authority which has not been obtained or made by Purchaser
is required to be obtained or made by Purchaser or its Affiliates in connection
with the execution and delivery of the Transaction Documents and the
consummation by Purchaser of the Transaction, other than any such consents,
approvals or filings the failure of which to obtain or make would not have
material adverse effect on Purchaser’s ability to perform its material
obligations hereunder or to consummate the transactions contemplated hereby. 
Section 4.04 Noncontravention.
The execution, delivery and performance of the Transaction Documents by
Purchaser does not or will not, as applicable, and, subject to any applicable
waiting period under the HSR Act relating to the transactions contemplated by
this Agreement having expired or been terminated, the consummation by Purchaser
of the Transaction will not contravene or violate any provision of (a) the
Organizational Documents of Purchaser, (b) any Contract to which Purchaser is a
party or by which Purchaser is bound, or result in the termination or
acceleration of any material obligation thereunder or the loss of a material
benefit thereunder, or entitle any party to accelerate any obligation or
indebtedness thereunder, or constitute (with due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) thereunder, or (c) any Law to which Purchaser is subject or by
which any property or asset of Purchaser is bound or affected or result in the
creation of any liens upon any property or assets of Purchaser except, in the
case of clauses (b) and (c), as would not, individually or in the aggregate,
have a material adverse effect on Purchaser’s ability to perform its material
obligations hereunder or to consummate the transactions contemplated hereby.
Section 4.05 Certain Fees.
No fees or commissions are or will be payable by Purchaser to brokers, finders
or investment bankers with respect to the purchase of the Shares or the
consummation of the transactions contemplated by this Agreement, except for such
fees and commissions that will be paid by Purchaser or its Affiliates.
Section 4.06 Unregistered Securities.




24

--------------------------------------------------------------------------------





a.Accredited Investor Status; Sophisticated Purchaser. Purchaser is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act and is able to bear the risk of its investment in the Shares for
an indefinite period. Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Shares. Purchaser is able to bear the economic risk of an
investment in the Shares and is able to afford a complete loss of such
investment.
b.Information. Purchaser has carefully reviewed and considered the SEC Reports,
other publicly available information regarding Company, and all other
information and materials relating to the business, finances and operations of
Company and the offer and sale of the Shares that that it and its
Representatives deem necessary to make its decision to enter into the
Transaction. Purchaser or its Representatives have been afforded the opportunity
to ask questions of Company or its Representatives and receive answers
concerning the terms and conditions of the offering and to obtain any additional
information which Company possesses or can acquire without unreasonable effort
or expense. Purchaser understands and acknowledges that its purchase of the
Shares involves a high degree of risk and uncertainty. Purchaser has evaluated
the merits and risks of the Transaction and has sought such accounting,
financial, legal, tax and other advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Shares.
c.Purchase for Own Account, Restricted Securities. Purchaser is purchasing the
Shares for its own account and not with a view to distribution in violation of
any securities Laws. Purchaser has been advised and understands and acknowledges
that the Shares have not been registered under the Securities Act or under the
“blue sky” Laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by Law and, subject to the
Shareholder Agreement, Company is not required to register the Shares. Purchaser
will not sell, transfer or otherwise dispose of the Shares or any interest
therein except in a transaction registered pursuant to the provisions of the
Securities Act or in a transaction exempt from or not subject to the
registration requirements of the Securities Act. Purchaser has been advised of
and is aware of the provisions of Rule 144 promulgated under the Securities Act.
d.Legends. Purchaser understands and acknowledges that, until such time as the
Shares have been registered pursuant to the provisions of the Securities Act, or
the Shares are eligible for resale pursuant to Rule 144 promulgated under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Shares will bear the
following restrictive legend: “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER
AND, IN THE CASE OF A




25

--------------------------------------------------------------------------------





TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
(WHICH MAY INCLUDE AN OPINION OF COUNSEL) THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.”
e.Reliance Upon Purchaser’s Representations and Warranties. Purchaser
understands and acknowledges that the Shares are being offered and sold in
reliance on a transactional exemption from the registration requirements of
federal and state securities Laws, and that Company is relying in part upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Purchaser set forth in this Agreement in
(i) concluding that the issuance and sale of the Shares is a “private offering”
and, as such, is exempt from the registration requirements of the Securities
Act, and (ii) determining the applicability of such exemptions and the
suitability of Purchaser to purchase the Shares.
Section 4.07 Ownership of Common Stock.
Except for the Shares that Purchaser will acquire at the Closing, as of the
Closing none of Purchaser or its Affiliates beneficially owns (within the
meaning of Section 13(d) of the Exchange Act and the rule promulgated
thereunder) any shares of Common Stock, or any securities that are convertible
into, or exercisable or exchangeable for, or that represent the right to
receive, shares of Common Stock.
Section 4.08 Financing.
Purchaser has (and Purchaser will have as of the Initial Closing Date and, if
applicable, the Milestone Closing Date) available or accessible to it sufficient
funds, committed capital and credit capacity to consummate the transactions
contemplated by this Agreement and required for the satisfaction of all of
Purchaser’s obligations under this Agreement, including the payment of the
Initial Closing Purchase Price at the Initial Closing and, if applicable, the
Milestone Closing Purchase Price at the Milestone Closing and all related fees
and expenses. In no event shall the receipt or availability of funds, capital or
capacity be a condition to Purchaser’s obligations under this Agreement.
ARTICLE V


COVENANTS
Section 5.01 Interim Operations.
Until the earlier of (i) the Milestone Closing or (ii) the termination of this
Agreement pursuant to Section 6.01, without the prior written consent of
Purchaser, Company shall not (and shall not permit its Subsidiaries to):




26

--------------------------------------------------------------------------------





a.amend the Organizational Documents of Company or any of its Subsidiaries in a
manner that could reasonably be expected to affect Purchaser in an adverse
manner either as Stockholder or with respect to the rights of Purchaser under
any of the Transaction Documents;
b.redeem, repurchase or acquire any capital stock of Company or any of its
Subsidiaries, other than repurchases of capital stock from employees, officers
or directors of Company or any of its Subsidiaries in the ordinary course of
business pursuant to any of Company’s agreements or plans in effect as of the
date hereof or its share repurchase program approved by the Board prior to the
date hereof;
c.authorize, issue or reclassify any capital stock, or any securities that are
convertible into, or exercisable or exchangeable for, or that represent the
right to receive capital stock, of Company, other than (i) the authorization and
issuance of the Shares as contemplated hereunder and (ii) issuances of capital
stock, or any securities that are convertible into, or exercisable or
exchangeable for, or that represent the right to receive capital stock, of
Company to employees, officers and directors of Company or any of its
Subsidiaries in the ordinary course of business pursuant to any of Company’s
agreements or plans in effect as of the date hereof;
d.solely with respect to Company, establish a record date for, declare, set
aside for payment or pay any dividend on, or make any other distribution in
respect of, any shares of its capital stock or other equity or voting interests;
e.liquidate, dissolve, merge, consolidate, restructure, recapitalize or
reorganize Company or any Insurance Subsidiary; or
f.authorize, or commit or agree to take, any of the foregoing actions.
Section 5.02 Efforts Prior to Milestone Closing.
a.Subject to Section 5.02(b), prior to the Milestone Closing, each of the
Parties shall use its commercially reasonable efforts to take, or cause to be
taken, all actions necessary or appropriate to satisfy the Milestone and to
consummate the Transaction. In furtherance of the foregoing, no later than five
(5) Business Days following the date hereof, each Party shall (i) make, or cause
to be made, an appropriate filing under the HSR Act relating to the Transaction,
which filing shall request early termination of the applicable waiting period
and (ii) reasonably cooperate with the other Party and, subject to reasonable
confidentiality considerations, furnish such other Party with such information
as may reasonably be requested by such other Party for the purpose of preparing
its respective HSR Act filing. The Parties shall keep each other reasonably
apprised of developments relating to the HSR Act filings, including by (a)
giving each other prompt notice of any communication received from any
Governmental Authority relating to the HSR Act filings; (b) providing each other
in advance, with a reasonable opportunity for comment thereon, and consider in
good faith each other’s comments thereon, drafts of proposed communications with
any Governmental Authority relating to the HSR Act filings; (c) give each other
reasonable advance notice of any meetings, conferences, or other material
communications with a Governmental Authority relating to the HSR Act filings
and, unless prohibited by the Governmental Authority, permit the




27

--------------------------------------------------------------------------------





other Party (or its Representatives) to attend and participate therein.
Purchaser shall pay all administrative filing fees associated with such filings
under the HSR Act.
b.Nothing in this Agreement shall require Purchaser or any of its Affiliates to,
and, except with the prior written consent of Purchaser, Company shall not take
any action to, consent or proffer to divest, sell, convey hold separate, or
enter into any license or similar Contract with respect to, or agree to restrict
the ownership or operation of, any business or assets of Company, Purchaser, or
any of their respective Affiliates. Notwithstanding anything to the contrary
herein, in no event shall Purchaser or any of its Affiliates be obligated to
litigate, appeal, or participate in the litigation or appeal of any Action, in
each case, in connection with or with the intent of obtaining any approval under
the HSR Act or any other antitrust Law with respect to the Transaction.
Section 5.03 Supplemental Listing.
Company shall use commercially reasonable efforts to obtain authorization of the
listing of the Shares, subject to official notice of issuance. Without limiting
the foregoing, as soon as reasonably practicable after the date hereof and in
any event prior to the Milestone Closing (if it occurs), Company shall (a) file
a supplemental listing application with the NASDAQ to list the Shares and
provide to NASDAQ any required supporting documentation, and any other requested
information, related to the Shares and (b) ensure that the issuance of the
Shares is in compliance with applicable NASDAQ rules and regulations.
Section 5.04 Reservation of Common Stock.
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance from and after the date hereof, the
Milestone Closing Shares.
Section 5.05 Further Assurances.
From time to time after the Closing, without further consideration, each of the
Parties shall use its commercially reasonable efforts to take, or cause to be
taken, all actions necessary or appropriate to consummate the transactions
contemplated hereby, including by executing and causing to be delivered such
other instruments or other documents as may be reasonably requested by a Party
for the purpose of carrying out or evidencing any of the transactions
contemplated hereby.
ARTICLE VI


MISCELLANEOUS
Section 6.01 Termination.
a.Prior to the Milestone Closing, this Agreement may be terminated:
i.upon the mutual written consent of the Parties;




28

--------------------------------------------------------------------------------





ii.by either Company or Purchaser if the Milestone Closing has not occurred on
or prior to March 31, 2021 (the “Outside Date”); provided that the right to
terminate this Agreement under this Section 6.01(a)(ii) shall not be available
to any Party if the breach by such Party of its representations and warranties
set forth herein or the failure of such party to perform any of its obligations
hereunder has been a principal cause of or resulted in the failure of the
Milestone Closing to occur by the Outside Date;
iii.by either Company or Purchaser if the Strategic Alliance Agreement has been
terminated in accordance with its terms;
iv.by Purchaser if (A) any of the conditions set forth in Section 2.03 or
Section 2.04 shall have become incapable of fulfillment prior to the Outside
Date or (B) Company shall have breached any representation or warranty or failed
to perform any covenant or agreement set forth in this Agreement that results in
the failure of any condition set forth in Section 2.03 or Section 2.04 and such
breach or failure is not cured within fifteen (15) days after Company receives
notice thereof, and, in each case, such breach or failure to perform shall not
have been waived by Purchaser; provided that Purchaser shall not have the right
to terminate this Agreement pursuant to this Section 6.01(a)(iv) if Purchaser’s
breach of any of its covenants, obligations, representations or warranties set
forth in this Agreement gave rise to the failure of such condition;
v.by Company if (A) any of the conditions set forth in Section 2.03 or Section
2.05 shall have become incapable of fulfillment prior to the Outside Date or
(B) Purchaser shall have breached any representation or warranty or failed to
perform any covenant or agreement set forth in this Agreement that results in
the failure of any condition set forth in Section 2.03 or Section 2.05 and such
breach or failure is not cured within fifteen (15) days after Purchaser receives
notice thereof, and, in each case, such breach or failure to perform shall not
have been waived by Company; provided that Company shall not have the right to
terminate this Agreement pursuant to this Section 6.01(a)(v) if Company’s breach
of any of its covenants, obligations, representations or warranties set forth in
this Agreement gave rise to the failure of such condition; or
vi.by Purchaser if the condition set forth in Section 2.04(c) is or becomes
unsatisfied prior to the time that the Milestone Closing would have otherwise
occurred had such condition set forth in Section 2.04(c) been satisfied (due to
the satisfaction or, if permissible, waiver of each of the other conditions set
forth in Sections 2.03, 2.04 and 2.05 (other than any conditions that by their
nature are to be satisfied at the Milestone Closing)).
b.If this Agreement is terminated pursuant to this Section 6.01, this Agreement
shall become void and of no further force and effect, except that the provisions
of this Article VI (including, for the avoidance of doubt, Section 6.04 with
respect to the Initial Closing in the event that this Agreement is terminated
prior to the occurrence of the Milestone Closing) shall remain operative and in
full force and effect, unless the Parties execute a writing that expressly (with
specific references to the applicable Section or subsection of this Agreement)
terminates such rights and obligations as between the Parties. Notwithstanding
the foregoing, the termination of this Agreement pursuant to




29

--------------------------------------------------------------------------------





this Section 6.01 shall not relieve any Party from liability for damages for
Fraud or any intentional misrepresentation of the representations and warranties
contained in Article III or Article IV, as applicable, or any willful failure to
perform or observe in any material respect any of its agreements or covenants
contained herein that are to be performed or observed at or prior to the
Closing.
Section 6.02 Fees and Expenses.
All fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such fees
or expenses.
Section 6.03 Exclusive Representations and Warranties.
Except for the representations and warranties expressly set forth in Article IV,
Company specifically acknowledges and agrees that neither Purchaser nor any of
its Affiliates, Representatives or any other Person makes, or has made, any
other express or implied representation or warranty whatsoever (whether at law
(including at common law or by statute) or in equity). Except for the
representations and warranties expressly set forth in Article III, Purchaser
specifically acknowledges and agrees that neither Company nor any of its
Affiliates, Representatives or any other Person makes, or has made, any other
express or implied representation or warranty whatsoever (whether at law
(including at common law or by statute) or in equity), including with respect to
Company or any of Company’s businesses, assets, employees, permits, liabilities,
operations, prospects, condition (financial or otherwise) or any Company
Projection, and, except in the case of Fraud, hereby expressly waives and
relinquishes any and all rights, claims or causes of action (whether in contract
or in tort or otherwise, or whether at law (including at common law or by
statute) or in equity) (a) based on, arising out of or relating to any such
other representation or warranty or any Company Projection or (b) against
Company in connection with the accuracy, completeness or materiality of any
Company Projection. Purchaser acknowledges and agrees that it has conducted to
its satisfaction its own independent investigation of the transactions
contemplated hereby (including with respect to Company and its businesses,
operations, assets and liabilities) and, in making its determination to enter
into this Agreement and proceed with the transactions contemplated hereby,
Purchaser has relied on the results of such independent investigation.
Section 6.04 Survival of Provisions.
All of the covenants or other agreements of the Parties contained in this
Agreement that by their terms are to be performed following the Initial Closing
or the Milestone Closing, as applicable, shall survive the Initial Closing or
the Milestone Closing, as applicable, until fully performed or fulfilled, unless
and to the extent that non-compliance with such covenants or agreements is
waived in writing by the Party entitled to such performance. Except for the
representations and warranties set forth in the first sentence of Section 3.01
and Sections 3.02, 3.05, 3.06, 3.25, 3.26 and 3.28 (the “Fundamental
Representations”) and in the first sentence of Section 4.01, Section 4.02 and
Section 4.05, and any claims or causes of actions thereto, which shall survive
the execution and delivery of this Agreement and the Closing and remain
operative and in full force and effect until ninety (90) days after the
expiration of the applicable statute of limitations,




30

--------------------------------------------------------------------------------





the representations and warranties made in Article III and Article IV, and any
claims or causes of actions thereto, shall survive and remain operative and in
full force and effect until the date that is eighteen (18) months following the
Initial Closing Date (or, if the Milestone Closing occurs, the Milestone Closing
Date); provided that nothing herein shall relieve any party of liability for any
inaccuracy or breach of such representation or warranty to the extent that any
good faith allegation of such inaccuracy or breach is made in writing prior to
such expiration by a Person entitled to make such claim pursuant to the terms
and conditions of this Agreement. For the avoidance of doubt, claims may be made
with respect to the breach of any representation, warranty or covenant until the
applicable survival period therefor as described above expires. Notwithstanding
any other provision set forth in this Agreement, except in the case of Fraud,
the maximum liability of Company under or relating to this Agreement to the
extent relating to or arising out of any breach of the representations and
warranties expressly set forth in this Agreement shall in no event exceed the
Initial Closing Purchase Price (or, if the Milestone Closing occurs, the
Aggregate Purchase Price).
Section 6.05 No Waiver; Modifications in Writing.
Except as otherwise provided herein, no failure or delay on the part of any
party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at Law or in equity or otherwise. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective unless signed by each of the parties hereto or
thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement and any consent to
any departure from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on a Party in any case shall entitle a Party to any other
or further notice or demand in similar or other circumstances.
Section 6.06 Binding Effect; Assignment.
This Agreement shall be binding upon Company, Purchaser and their respective
successors and permitted assigns. Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the Parties and their respective successors
and permitted assigns. Neither Party may transfer or assign its rights and
obligations under this Agreement without the prior written consent of the other
Party.
Section 6.07 Confidentiality; Publicity.
Purchaser acknowledges that the information being provided to it in connection
with this Agreement and the consummation of the transactions contemplated hereby
is subject to the terms of a Non-Disclosure Agreement, dated as of September 8,
2020, between an Affiliate of Purchaser and Company, the terms of which are
incorporated herein by reference. None of




31

--------------------------------------------------------------------------------





Purchaser, Company, or any of their respective Affiliates shall make any public
announcement or issue any public communication regarding this Agreement or the
Transaction, or any matter related to the foregoing, without first obtaining the
prior consent of the other Party (which consent shall not be unreasonably
withheld, conditioned or delayed), except if such announcement or other
communication is required by Law or legal process (including pursuant to the
Exchange Act or the Securities Act or any rules promulgated thereunder or the
rules of any national securities exchange), in which case Purchaser or Company,
as applicable, shall, to the extent reasonably practicable and permitted by Law,
coordinate such announcement or communication with the other Party prior to
announcement or issuance, including by providing such other Party a reasonable
opportunity to comment on any such announcement or communication; provided,
however, that each Party and its Affiliates may make internal announcements
regarding this Agreement and the Transaction to their and their Affiliates’
respective directors and officers and employees without the consent of the other
Party.
Section 6.08 Notices.
All notices and demands provided for hereunder shall be in writing and shall be
given by hand delivery, electronic mail, registered or certified mail, return
receipt requested, regular mail, facsimile or air courier guaranteeing overnight
delivery to the following addresses:
a.If to Purchaser:
Aflac Incorporated
1932 Wynnton Road
Columbus, GA 31999
Attn:         Audrey Boone Tillman
Executive Vice President and General Counsel
Email:     atillman@aflac.com
Fax:    (706) 596-3577


with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Ave. NW
Washington, D.C. 20005
Attention:    Richard L. Oliver
Facsimile:    (202) 661-0582
Email:        richard.oliver@skadden.com
b. If to Company:
Trupanion, Inc.
6100 4th Avenue S, Suite 200
Seattle, Washington 98108
Attention: Gavin Friedman, General Counsel
Email: gavin.friedman@trupanion.com




32

--------------------------------------------------------------------------------







with a copy to:


DLA Piper LLP(US)
701 Fifth Ave., Suite 6900
Seattle, Washington 98104
Attention:    Trenton C. Dykes and Andrew D. Ledbetter
Facsimile:    (206) 494-1776
Email:        trent.dykes@us.dlapiper.com and
                andrew.ledbetter@us.dlapiper.com
or to such other address as Company or Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: (i) at the
time delivered by hand, if personally delivered; (ii) when notice is sent to the
sender that the recipient has read the message, if sent by electronic mail;
(iii) upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; (iv) when receipt is
acknowledged, if sent by facsimile; and (v) upon actual receipt when delivered
to an air courier guaranteeing overnight delivery.
Section 6.09 Entire Agreement.
This Agreement, including the Disclosure Schedule, together with the Transaction
Documents and the other agreements and documents referred to herein are intended
by the Parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
Parties in respect of the subject matter contained herein and therein. There are
no restrictions, promises, warranties or undertakings between the Parties, other
than those set forth or referred to herein with respect to the rights granted by
Company or any of its Affiliates or Purchaser or any of its Affiliates set forth
herein. This Agreement including the Disclosure Schedule, together with the
Transaction Documents and the other agreements and documents referred to herein
or therein supersede all prior agreements and understandings between the Parties
with respect to such subject matter.
Section 6.10 Specific Performance.
The Parties acknowledge and agree that irreparable damage for which monetary
damages, even if available, would not be an adequate remedy, would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached and that any
remedy at law for any breach of the provisions of this Agreement would be
inadequate. Accordingly, the Parties acknowledge and agree that each Party shall
be entitled to an injunction, specific performance or other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, including the right of a Party to cause the other
Party to consummate the Milestone Closing in accordance with Sections 2.01 and
2.02 and the other transactions contemplated by this Agreement, in the courts
provided for in Section 6.11, this being in addition to any other remedy to
which they are entitled at law or in equity. Each Party agrees that it will not
oppose the granting of specific performance and other equitable relief on the
basis that the other Party has an adequate remedy at Law or that




33

--------------------------------------------------------------------------------





an award of specific performance is not an appropriate remedy for any reason at
Law or equity. The Parties acknowledge and agree that any Party seeking an
injunction to prevent breaches of this Agreement and to enforce specifically the
terms and provisions of this Agreement in accordance with this Section 6.10
shall not be required to provide any bond or other security in connection with
any such injunction.
Section 6.11 Governing Law; Submission to Jurisdiction.
This Agreement, and all claims or causes of action (whether in contract, tort or
otherwise) that may be based upon, arise out of or relate to this Agreement or
the negotiation, execution or performance of this Agreement (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement), shall be governed by,
and construed in accordance with, the internal Laws of the State of Delaware,
without reference to the choice of law provisions thereof. All claims, causes of
action, suits, actions or proceedings shall be raised to and exclusively
determined by the Court of Chancery for the State of Delaware or, if such court
disclaims jurisdiction, the U.S. District Court for the District of Delaware or,
if such court disclaims jurisdiction, the courts of the State of Delaware, and
in each case, any appellate court from any decision thereof, to whose exclusive
jurisdiction and venue the Parties unconditionally consent and submit. Service
of process in connection with any such claim, cause of action suit, action or
proceeding may be served on each Party anywhere in the world by the same methods
as are specified for the giving of notices under this Agreement. Each of the
Parties irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
Section 6.12 Waiver of Jury Trial.
THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, AND AGREES TO CAUSE ITS
AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS
AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 6.13 Execution in Counterparts.




34

--------------------------------------------------------------------------------





This Agreement may be executed in any number of counterparts and by different
Parties in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement.
Section 6.14 No Recourse.
Notwithstanding anything to the contrary that may be expressed or implied in
this Agreement, each Party, by its acceptance of the benefits hereof, covenants,
agrees and acknowledges that no Person other than the other Party and its
respective successors and permitted assignees shall have any obligation
hereunder, and that, except in the case of Fraud, each Party has no rights of
recovery against, and no recourse hereunder against, any former, current or
future director, officer, agent, advisor, attorney, Representative, Affiliate,
manager or employee of the other Party (or any of its successors or assignees),
against any former, current or future general or limited partner, manager,
member or stockholder of the other Party, or any Affiliate thereof or against
any former, current or future director, officer, agent, advisor, attorney,
Representative, employee, Affiliate, assignee, general or limited partner,
stockholder, manager or member of any of the foregoing, whether by or through
attempted piercing of the corporate veil, by the enforcement of any judgment or
assessment or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other Law, except that, notwithstanding the foregoing, nothing in
this Section 6.14 shall limit the Parties’ rights or remedies under the
Shareholder Agreement or in the case of Fraud.
[Remainder of Page Left Intentionally Blank]








35


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties execute this Stock Purchase Agreement, effective
as of the date first above written.
Trupanion, Inc.
/s/ Darryl Rawlings
Name: Darryl Rawlings
Title Chief Executive Officer

Aflac Incorporated
/s/ Max K. Brodén
Name: Max K. Brodén
Title: Executive Vice President, Chief Financial Officer





--------------------------------------------------------------------------------



Exhibit A
Shareholder Agreement
(See attached)





